



Exhibit 10.1


PINNACLE FINANCIAL PARTNERS, INC.


2018 OMNIBUS EQUITY INCENTIVE PLAN


SECTION 1. PURPOSE


This plan shall be known as the "Pinnacle Financial Partners, Inc. 2018 Omnibus
Equity Incentive Plan" (the "Plan"). The purpose of the Plan is to promote the
interests of Pinnacle Financial Partners, Inc., a Tennessee corporation (the
"Company"), and its shareholders by (i) attracting and retaining Associates and
Directors of the Company and its Subsidiaries and Affiliates; (ii) motivating
such individuals by means of performance-related incentives to achieve
long-range performance goals, (iii) enabling such individuals to participate in
the long-term growth and financial success of the Company, (iv) encouraging
ownership of stock in the Company by such individuals, and (v) linking their
compensation to the long-term interests of the Company and its shareholders.


SECTION 2. DEFINITIONS


As used in the Plan, the following terms shall have the meanings set forth
below:


(a) "AFFILIATE" shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company or its Subsidiaries own at least twenty percent (20%) of
the combined voting power of the entity's outstanding voting securities, in each
case as designated by the Board as being a participating employer in the Plan.


(b) "ASSOCIATE" shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.


(c) "AWARD" shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Unit Award, Performance Share Award,
Performance Award, Other Stock-Based Award or other award granted under the
Plan, whether singly, in combination or in tandem, to a Participant by the
Committee (or the Board) pursuant to such terms, conditions, restrictions and/or
limitations, if any, as the Committee (or the Board) may establish.


(d) "BANK" shall mean Pinnacle Bank.


(e) "AWARD AGREEMENT" shall mean any agreement, contract or other instrument or
document evidencing any Award, which may be in writing or via an electronic mail
or web-based transmission or portal, and which may, but need not, be executed or
acknowledged by the applicable Participant.
    
(f) "BOARD" shall mean the board of directors of the Company.


(g) "CAUSE" shall have the same meaning as provided in any employment agreement
between the Participant and the Company or any Affiliate on the date of
Termination of Service, or if no such definition or employment agreement exists,
"Cause" shall mean conduct amounting to (1) fraud or dishonesty against the
Company or any Affiliate; (2) the Participant's willful misconduct, repeated
refusal to follow the reasonable directions of the Board or knowing violation of
law in the course of performance of the duties of Participant's service with the
Company or any Affiliate; (3) repeated absences from work without a reasonable
excuse; (4) repeated intoxication with alcohol or drugs while on the Company's
or any Affiliate's premises during regular business hours; (5) a conviction or
plea of guilty or NOLO CONTENDERE to a felony or a crime involving dishonesty;
or (6) a breach or violation of the terms of any agreement to which Participant
and the Company or any Affiliate are party.


(h) "CHANGE IN CONTROL" shall mean any one of the following events which may
occur after the date the Award is granted:


(1) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote forty percent (40%) or more of any class of voting securities of
either the Bank or the Company, as the case may be;





--------------------------------------------------------------------------------







(2) within any twelve-month period the persons who were directors of either the
Bank or the Company immediately before the beginning of such twelve-month period
(the "Incumbent Directors") shall cease to constitute at least a majority of
such board of directors; provided that any director who was not a director as of
the beginning of such twelve-month period shall be deemed to be an Incumbent
Director if that director was elected to such board of directors by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors; and provided further that no director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors shall be deemed to be an
Incumbent Director;


(3) a reorganization, merger or consolidation, with respect to which persons who
were the shareholders of either the Bank or the Company, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company's then outstanding voting securities; or


(4) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its subsidiaries to any third party.


Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement, solely for purposes of determining the timing of any payment
pursuant to any Award constituting a “deferral of compensation” subject to
Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the U.S.
Treasury Regulations, and (ii) no Award Agreement shall define a Change in
Control in such a manner that a Change in Control would be deemed to occur prior
to the actual consummation of the event or transaction that results in a change
of control of the Company (e.g., upon the announcement, commencement, or
stockholder approval of any event or transaction that, if completed, would
result in a change in control of the Company).


(i) "CODE" shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(j) "COMMITTEE" shall mean a committee of the Board composed solely of not less
than two Non-Employee Directors, each of whom shall be a "Non-Employee Director"
for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder.


(k) "DIRECTOR" shall mean a member of the Board.


(l) "DISABILITY" shall the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company or any Affiliate for the Participant. If no long-term disability plan or
policy was ever maintained on behalf of the Participant, Disability shall mean
that condition described in Code Section 22(e)(3), as amended from time to time.
In the event of a dispute, the determination of Disability shall be made by the
Board and shall be supported by advice of a physician competent in the area to
which such Disability relates.


(m) “EFFECTIVE DATE” shall have the meaning given thereto in Section 16.1 of
this Plan.


(n) "EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(o) "FAIR MARKET VALUE" with respect to the Shares, shall mean, for purposes of
a grant of an Award as of any date, (i) the closing sales price of the Shares on
the Nasdaq Stock Market's National Market System, or any other such exchange on
which the Shares are traded, on such date, or in the absence of reported sales
on such date, the closing sales price on the immediately preceding date on which
sales were reported or (ii) in the event there is no public market for the
Shares on such date, the fair market value as determined, in good faith, by the
Committee in its sole discretion, and for purposes of a sale of a Share as of
any date, the actual sales price on that date.


(p) "INCENTIVE STOCK OPTION" shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.


(q) "NON-QUALIFIED STOCK OPTION" shall mean an option to purchase Shares from
the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option.







--------------------------------------------------------------------------------





(r) "NON-EMPLOYEE DIRECTOR" shall mean a member of the Board who is not an
Associate of the Company or any Subsidiary or Affiliate.


(s) "OPTION" shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.


(t) "OPTION PRICE" shall mean the purchase price payable to purchase one Share
upon the exercise of an Option.


(u) "OTHER STOCK-BASED AWARD" shall mean any Award granted under Sections 9 or
10 of the Plan.


(v) "OUTSIDE DIRECTOR" means, with respect to the grant of an Award, a member of
the Board then serving on the Committee.


(w) "PARTICIPANT" shall mean any Associate, Director or other person who
receives an Award under the Plan.


(x) "PERFORMANCE AWARD" shall mean any Award granted under Section 8 of the
Plan.


(y) "PERFORMANCE SHARE" shall mean any Share granted under Section 8 of the
Plan.


(z) "PERFORMANCE UNIT" shall mean a right to receive a designated dollar value
or number of shares which is contingent on the achievement of certain
performance goals during a specified performance period each as set forth in an
Award Agreement.


(aa) "PERSON" shall mean any individual, corporation, partnership, limited
liability company, associate, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.


(bb) "RESTRICTED SHARE" shall mean any Share granted under Sections 7 or 10 of
the Plan.


(cc) "RESTRICTED SHARE UNIT" shall mean any unit granted under Sections 7 or 10
of the Plan.


(dd) "RETIREMENT" shall mean, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from the employ or service of the Company
or any of its Subsidiaries or Affiliates in accordance with the terms of the
applicable Company retirement plan or, if a Participant is not covered by any
such plan, retirement on or after such Participant's 65th birthday.


(ee) "SEC" shall mean the Securities and Exchange Commission or any successor
thereto.


(ff) "SECTION 16" shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.


(gg) "SHARES" shall mean shares of the common stock, $0.01 par value, of the
Company.


(hh) "STOCK APPRECIATION RIGHT” or “SAR" shall mean a stock appreciation right
granted under Sections 6 or 10 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount,
in cash or Shares (or a combination thereof), determined by the Committee and
specified in an Award Agreement. In the absence of such a determination, the
holder shall be entitled to receive, with respect to each Share encompassed by
the exercise of such SAR, the excess of the Fair Market Value of a Share on the
date of exercise over the Fair Market Value of a Share on the date of grant.


(ii) "SUBSIDIARY" shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.


(jj) "SUBSTITUTE AWARDS" shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a Person acquired
(directly or indirectly) by the Company or with which the Company combines or
any Subsidiary of such Person.


(kk) "TANDEM SAR" shall mean an SAR that is granted under Sections 6 or 10 of
the Plan in relation to a particular Option and that can be exercised only upon
the surrender to the Company, unexercised, of that portion of the Option to
which the SAR relates.







--------------------------------------------------------------------------------





(ll) "TERMINATION OF SERVICE" shall mean the termination of the service
relationship, whether employment or otherwise, between a Participant and the
Company and any Subsidiary or Affiliate of the Company, regardless of the fact
that severance or similar payments are made to the Participant for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability or Retirement. The Committee shall, in its absolute
discretion, determine the effect of all matters and questions relating to a
Termination of Service, including, but not by way of limitation, the question of
whether a leave of absence constitutes a Termination of Service, or whether a
Termination of Service is for Cause. Unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code, a “Termination of Service”
shall have occurred only if the event constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the U.S. Treasury Regulations.


SECTION 3. ADMINISTRATION


3.1     Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Outside Directors, all references in the Plan
to the Committee shall be deemed to be references to the Board.


Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority in its discretion to: (i)
designate Participants; (ii) determine the type or types of Awards to be granted
to a Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (iv) determine the timing, terms and conditions of any
Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2, amend or modify the terms of any Award at or after grant with
the consent of the holder of the Award; (x) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (xi) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan, subject to the exclusive authority of the Board
under Section 14 hereunder to amend or terminate the Plan. Notwithstanding the
provisions of Section 6.2 hereof and except as permitted by the provisions of
Section 4.2 and Section 14 hereof, the Committee shall not have the power to (i)
amend the terms of previously granted Options or SARs to reduce the Option Price
or Grant Price, as applicable, of such Options or SARs, or (ii) cancel such
Options or SARs in exchange for cash, other Awards, Options or SARs with a lower
Option Price or Grant Price, as applicable, than the cancelled Options or SARs.


3.2     Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.


3.3     Action by the Committee. The Committee shall select one of its members
as its Chairperson and shall hold its meetings at such times and places and in
such manner as it may determine. A majority of its members shall constitute a
quorum. All determinations of the Committee shall be made by not less than a
majority of its members. Any decision or determination reduced to writing and
signed by all of the members of the Committee shall be fully effective as if it
had been made by a majority vote at a meeting duly called and held. The
Committee may appoint a Secretary and may make such rules and regulations for
the conduct of its business as it shall deem advisable.


3.4     Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such section.


3.5     No Liability. No member of the Board or Committee shall be liable for
any action taken or determination made in good faith with respect to the Plan or
any Award granted hereunder.









--------------------------------------------------------------------------------





SECTION 4. SHARES AVAILABLE FOR AWARDS


4.1Shares Available.


(a)Subject to the remaining provisions of this Section 4.1 and the provisions of
Section 4.2 hereof, the stock to be subject to Awards under the Plan shall be
the Shares of the Company and the maximum number of Shares with respect to which
Awards may be granted under the Plan (the “Share Reserve”) shall be 1,669,883
(of which, not more than 1,250,000 Shares shall be eligible to be subject to
Incentive Stock Options), which includes 1,200,000 newly authorized shares and
469,883 shares which were authorized to be issued under the Pinnacle Financial
Partners, Inc. 2014 Amended and Restated Equity Incentive Plan (the "2014 Plan")
but were not issued under the 2014 Plan as of February 19, 2018. After the
Effective Date set forth in Section 16.1, no new awards will be made under the
2014 Plan.


(b)Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2, the Share Reserve shall be (i) decreased by the number of Shares
issued under the 2014 Plan between February 19, 2018 and the Effective Date (as
set forth in Section 16.1) and (ii) increased by the number of Shares with
respect to which Options or other Awards were granted under the 2014 Plan but
which, after February 19, 2018, terminate, expire unexercised or are settled for
cash, forfeited or cancelled without the delivery of Shares under the terms of
the 2014 Plan (including in connection with the payout of any withholding taxes
associated with the vesting or settlement of awards granted under the 2014
Plan).


(c)If, after the Effective Date of the Plan, any Shares covered by an Award
granted under this Plan, or to which such an Award relates, are forfeited, or if
such an Award is settled for cash or otherwise terminates, expires unexercised
or is canceled without the delivery of Shares, then the Shares covered by such
Award, or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of Shares with respect to which Awards may be
granted, to the extent of any such settlement, forfeiture, termination,
expiration or cancellation, shall again become Shares with respect to which
Awards may be granted. In the event that any Option or other Award granted
hereunder is exercised through the delivery of Shares or in the event that
withholding tax liabilities arising from such Award are satisfied by the
withholding of Shares by the Company, the number of Shares available for Awards
under the Plan shall be increased by the number of Shares so surrendered or
withheld.


(d)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan, nor shall Shares subject to a Substitute Award again be available for
Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided in paragraph (b) above. Additionally, in the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Associates or Directors prior to such acquisition or
combination.


4.2 Adjustments. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares then the Committee shall in an
equitable and proportionate manner (and, as applicable, in such manner as is
consistent with Sections 409A and 422 of the Code and the regulations
thereunder)): (i) adjust (1) the aggregate number of Shares or other securities
of the Company (or number and kind of other securities or property) with respect
to which Awards may be granted under the Plan; (2) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards under the Plan; and (3) the grant or exercise
price with respect to any Award under the Plan, provided that the number of
shares subject to any Award shall always be a whole number; (ii) provide for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or (iii)
make provision for a cash payment to the holder of an outstanding Award.


4.3 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.







--------------------------------------------------------------------------------







SECTION 5. ELIGIBILITY


Any Associate or Director shall be eligible to be designated a Participant;
provided, however, that Outside Directors shall only be eligible to receive
Awards granted consistent with Section 10.


SECTION 6. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


6.1     Grant. Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the Participants to whom Options and
SARs shall be granted, the number of Shares, if any, subject to each Award, the
Option Price of an Option or the price at which an SAR shall be granted (the
"Grant Price") and the conditions and limitations applicable to the exercise of
each Option and SAR. An Option may be granted with or without a Tandem SAR. An
SAR may be granted with or without a related Option. The Committee shall have
the authority to grant Incentive Stock Options, or to grant Non-Qualified Stock
Options, or to grant both types of Options. In the case of Incentive Stock
Options or Tandem SARs related to such Options, the terms and conditions of such
grants shall be subject to and comply with such rules as may be prescribed by
Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute. A person who has been granted an Option or SAR under
this Plan may be granted additional Options or SARs under the Plan if the
Committee shall so determine; provided, however, that to the extent the
aggregate Fair Market Value (determined at the time the Incentive Stock Option
or Tandem SAR related thereto is granted) of the Shares with respect to which
all Incentive Stock Options or Tandem SARs related to such Option are
exercisable for the first time by an Associate during any calendar year (under
all plans of the Company described in subsection (d) of Section 422 of the Code)
exceeds $100,000, such Options shall be treated as Non-Qualified Stock Options.


6.2     Price. The Committee in its sole discretion shall establish the Option
Price at the time each Option is granted, which price shall be set forth in an
Award Agreement. Except in the case of Substitute Awards, the Option Price of an
Option may not be less than 100% of the Fair Market Value of the Shares with
respect to which the Option is granted on the date of grant of such Option.


The Committee in its sole discretion shall establish the Grant Price at the time
each SAR is granted, which price shall be set forth in an Award Agreement.
Except in the case of Substitute Awards, the Grant Price of an SAR may not be
less than 100% of the Fair Market Value of the Shares with respect to which the
SAR is granted on the date of grant of such SAR.


6.3     Term. Subject to the Committee's authority under Section 3.1 and the
provisions of Section 6.5, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Subject to the
following sentence, no Option or SAR shall be exercisable after the expiration
of ten (10) years from the date such Option or SAR was granted. An Award
Agreement may provide, or be amended to provide, that the period of time over
which an Option or SAR, other than an Incentive Stock Option, may be exercised
shall be automatically extended if on the scheduled expiration of such Award,
the Participant’s exercise of such Award would violate applicable securities
law; provided, that during the extended exercise period, the Option or SAR may
be exercised only to the extent such Award was exercisable in accordance with
its terms immediately prior to such scheduled expiration date, and such extended
exercise period shall end not later than thirty (30) days after the exercise of
such Option or SAR first would no longer violate such laws.


6.4     Exercise.


(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.5 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine.


(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the purchase of Shares pursuant to such exercise
will not violate any state or federal securities or other laws.


(c) An Option, or SAR exercisable for Shares, may be exercised in whole or in
part at any time, with respect to whole Shares only, within the period permitted
thereunder for the exercise thereof, and shall be exercised by written notice of
intent to exercise the Option or SAR, delivered to the Company at its principal
office, and payment in full to the Company at the





--------------------------------------------------------------------------------





direction of the Committee of the amount of the Option Price, in the case of an
Option, for the number of Shares with respect to which the Option is then being
exercised. A Tandem SAR may be exercised only to the extent that the related
Option is exercisable and only when the Fair Market Value exceeds the Option
Price of the related Option. The exercise of either an Option or Tandem SAR
shall result in the termination of the other to the extent of the number of
Shares with respect to which either the Option or Tandem SAR is exercised.


(d) Payment of the Option Price shall be made in cash or cash equivalents, or,
at the discretion of the Committee, (i) in whole Shares valued at the Fair
Market Value of such Shares on the date of exercise (or next succeeding trading
date, if the date of exercise is not a trading date), together with any
applicable withholding taxes, or (ii) by a combination of such cash (or cash
equivalents) and such Shares.


Subject to applicable securities laws and at the sole discretion of the Company
(which may be granted or retracted at any time), an Option may also be exercised
(i) by delivering a notice of exercise of the Option and simultaneously selling
the Shares thereby acquired, pursuant to a brokerage or similar agreement
approved in advance by proper officers of the Company, using the proceeds of
such sale as payment of the Option Price, together with any applicable
withholding taxes, or (ii) by the Company withholding from the Participant
sufficient Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price of such underlying Award and any applicable
withholding taxes. Until the Participant has been issued the Shares subject to
such exercise, he or she shall possess no rights as a shareholder with respect
to such Shares.


(e) A SAR may be exercised in whole or in part at any time after such SAR has
become exercisable in accordance with the terms of the applicable Award
Agreement; provided, however, that no partial exercise of a SAR exercisable for
cash shall result in the cash payment to the Participant of less than $250. The
partial exercise of a SAR shall not cause the expiration, termination or
cancellation of the remaining portion thereof. Upon the partial exercise of a
SAR, the Award Agreement evidencing such SAR, marked with such notations as the
Committee may deem appropriate to evidence such partial exercise, shall be
returned to the Participant exercising such SAR, together with the payment
described in Section 6.4(c) or 6.4(f) hereof, as the case may be.


(f) The exercise of a SAR exercisable for cash shall entitle a Participant to a
cash payment, for each such SAR exercised, equal to an amount determined by the
Committee and as set forth in an Award Agreement. Unless otherwise determined by
the Committee and set forth in an Award Agreement, the exercise of a SAR
exercisable for cash shall entitle a Participant to a cash payment, for each
such SAR exercised, equal to an amount equal to the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the Grant Price of the
SAR as reflected in the applicable Award Agreement. All payments under this
Section 6.4(f) shall be made as soon as practicable, but in no event later than
ten (10) business days, after the effective date of the exercise of the SAR.


(g) Notwithstanding the foregoing, an Award Agreement may provide, or be amended
to provide, that if on the last day of the term of an Option or SAR the Fair
Market Value of one Share exceeds the Option Price (or Grant Price, if
applicable) per Share, the Participant has not exercised the Award and the Award
has not expired, the Award shall be deemed to have been exercised by the
Participant on such day with any Option payment made by withholding Shares
otherwise issuable in connection with the exercise of the Option. In such event,
the Company shall deliver to the Participant the number of Shares for which the
Option or SAR was deemed exercised, less the number of Shares required to be
withheld for the payment of the total Option Price and required withholding
taxes.


(h) A fractional Share shall not be deliverable upon the exercise of a SAR but a
cash payment will be made in lieu thereof.


6.5     Ten Percent Stock Rule. Notwithstanding any other provisions in the
Plan, if at the time an Option or SAR is otherwise to be granted pursuant to the
Plan the Participant owns directly or indirectly (within the meaning of Section
424(d) of the Code) Shares of the Company possessing more than ten percent (10%)
of the total combined voting power of all classes of Stock of the Company or its
parent or any Subsidiary or Affiliate (within the meaning of Section 422(b)(6)
of the Code), then any Incentive Stock Option or Tandem SAR to be granted to
such Participant pursuant to the Plan shall satisfy the requirement of Section
422(c)(5) of the Code, and the Option Price shall be not less than 110% of the
Fair Market Value of the Shares of the Company, and such Option by its terms
shall not be exercisable after the expiration of five (5) years from the date
such Option is granted.


SECTION 7. RESTRICTED SHARES AND RESTRICTED SHARE UNITS


7.1     Grant.





--------------------------------------------------------------------------------







(a) Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares and
Restricted Share Units shall be granted, the number of Restricted Shares and/or
the number of Restricted Share Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Shares and Restricted Share Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Share and
Restricted Share Unit Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.


(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment of the Company
or a Subsidiary or Affiliate in order for the forfeiture and transfer
restrictions to lapse. If the Committee so determines, the restrictions may
lapse during such restricted period in installments with respect to specified
portions of the Shares covered by the Restricted Share or Restricted Share Unit
Award. The Award Agreement may also, in the discretion of the Committee, set
forth performance or other conditions, including any of those identified in
Section 11, that will subject the Shares to forfeiture and transfer
restrictions. The Committee may, at its discretion, waive all or any part of the
restrictions applicable to any or all outstanding Restricted Share and
Restricted Share Unit Awards


7.2 Delivery of Shares and Transfer Restrictions. A Restricted Share Award may
be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company or any custodian
appointed by the Company for the account of the grantee subject to the terms and
conditions of the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Shares. The grantee shall have
such rights with respect to the Restricted Shares as the Committee may determine
in its discretion, subject to the following restrictions: (i) the grantee shall
not be entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; (ii) none of the
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; (iii) the Committee shall
determine whether and under what conditions during the restricted period the
grantee shall have the right to vote such shares or to receive dividends, or
whether such dividends on Restricted Shares shall be held in escrow; and (iv)
except as determined by the Committee at or after grant, all of the Shares (and
any escrowed dividends) shall be forfeited and all rights of the grantee to such
shares (and any escrowed dividends) shall terminate, without further obligation
on the part of the Company, upon a Termination of Service and unless any other
restrictive conditions relating to the Restricted Share award are met. Any
share, any other securities of the Company and any other property (except for
cash dividends, which shall be subject to such restrictions as the Committee may
determine in its discretion) distributed with respect to the Shares subject to
Restricted Share Awards shall be subject to the same restrictions, terms and
conditions as such Restricted Shares. Notwithstanding the foregoing, upon a
Termination of Service the Company will recoup, recapture, recover or set off
(out of amounts otherwise payable or paid to a grantee) or otherwise require the
repayment of the amount of all dividends previously paid to such grantee on
Restricted Shares forfeited upon such Termination of Service.


7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the Restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant's beneficiary or estate, as the case may be, or the
appropriate book-entry registration shall be made. Except as otherwise
determined by the Committee at or after grant, (i) Restricted Shares may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of and (ii) all Restricted Shares and all rights of the grantee to such
Restricted Shares shall terminate, without further obligation on the part of the
Company, upon a Termination of Service and unless any other restrictive
conditions relating to the Restricted Share Award are met.


7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. In
addition to the provisions of Section 15.2, the Committee may determine in its
discretion that a Participant shall be credited with dividend equivalents on any
Restricted Share Units issued to a Participant at the time of any payment of
dividends to shareholders on Shares. The amount of any such dividend
equivalents, if any, shall equal the amount that would have been payable to the
Participant as a shareholder in respect of a number of Shares equal to the
number of





--------------------------------------------------------------------------------





Restricted Share Units then issued to the Participant for which the Committee
has determined the Participant should receive such dividend equivalents. Any
such dividend equivalents, if any, shall be credited to the Participant’s
account as of the date on which such dividend would have been payable and may,
in the Committee’s discretion, be converted into additional Restricted Share
Units based upon the Fair Market Value of a Share on the date of such crediting.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Shares, or in a combination of both as determined by the Committee. No
dividend equivalents shall be paid in respect of Restricted Share Units that are
not yet vested. Accordingly, prior to the distribution thereof, any dividend
equivalents not yet paid to a Participant shall be subject to the same
conditions and restrictions as the Restricted Share Units on which the dividend
equivalents have been credited and in the event that dividend equivalents are
credited on Restricted Share Units that a Participant subsequently forfeits, the
dividend equivalents on such Restricted Share Units shall also be forfeited.
Except as otherwise determined by the Committee at or after grant, (i)
Restricted Share Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of and (ii) all Restricted
Share Units and all rights of the grantee to such Restricted Share Units shall
terminate, without further obligation on the part of the Company, upon a
Termination of Service and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.


SECTION 8. PERFORMANCE AWARDS


8.1     Grant. The Committee shall have sole and complete authority to determine
the Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares, (ii) valued, as determined by
the Committee, in accordance with the achievement of such performance goals
during such performance periods as the Committee shall establish, and (iii)
payable at such time and in such form as the Committee shall determine.
Performance Awards shall include, but are not limited to, Performance Shares and
Performance Units.


8.2     Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved during any performance period, the length of any performance
period, the amount of any Performance Award and the amount and kind of any
payment or transfer to be made pursuant to any Performance Award, and may amend
specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment.


8.3     Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. A Participant's rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.


8.4     Performance Shares.


(a) Associates and Directors shall be eligible to receive Performance Share
Awards. Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Performance Share
Awards shall be granted, the number of Performance Shares to be granted to each
Participant, the performance targets and goals to be satisfied, the duration of
the period during which, and the conditions under which, the Performance Shares
may be forfeited to the Company, and the other terms and conditions of such
Awards. The Performance Share Awards shall be evidenced by Award Agreements in
such form as the Committee shall from time to time approve, which agreements
shall comply with and be subject to the terms and conditions provided hereunder
and any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.


(b) Each Performance Share Award made under the Plan shall be for such number of
Shares as shall be determined by the Committee and set forth in the Award
Agreement containing the terms of such Performance Share Award.


8.5     Performance Units. Associates and Directors shall be eligible to receive
Performance Unit Awards. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Participants to whom
Performance Units shall be granted. Performance Units shall consist of a right
that is (i) denominated in cash or shares, (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine. Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Unit Award
and the amount and kind of any payment or transfer to be made pursuant to any
Performance Unit Award. The Performance Unit Awards shall be evidenced by Award
Agreements in such form as the Committee shall from time





--------------------------------------------------------------------------------





to time approve, which agreements shall comply with and be subject to the terms
and conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan. The
applicable Award Agreement shall set forth (i) the dollar value of Performance
Units granted to the Participant; (ii) the performance period and performance
goals with respect to each such Award; and (iii) any other terms and conditions
as the Committee determines in its sole and absolute discretion.


SECTION 9. OTHER STOCK-BASED AWARDS


The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is (i)
not an Award described in Sections 6, 7 or 8 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.


SECTION 10. NON-EMPLOYEE DIRECTOR AND OUTSIDE DIRECTOR AWARDS


10.1     The Board may provide that all or a portion of a Non-Employee
Director's annual retainer, meeting fees and/or other awards or compensation as
determined by the Board, be payable (either automatically or at the election of
a Non-Employee Director) in the form of Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Shares, Restricted Share Units, Performance
Shares, Performance Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director's service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.


10.2     The Board may also grant Awards to Outside Directors pursuant to the
terms of the Plan, including any Award described in Sections 6, 7, 8 and 9
above. With respect to such Awards, all references in the Plan to the Committee
shall be deemed to be references to the Board.


10.3     Notwithstanding anything in this Plan to the contrary, the maximum
number of Shares subject to Awards granted during a calendar year to any
Non-Employee Director, taken together with any cash fees paid to such
Non-Employee Director during such calendar year, shall not exceed $750,000 in
total value (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes and excluding, for
this purpose, the value of any dividends or dividend equivalents paid in
accordance with Section 15.2 on certain Awards).


SECTION 11. PROVISIONS APPLICABLE TO COVERED OFFICERS AND PERFORMANCE AWARDS


11.1     The Committee may grant Performance Awards to Participants based upon
the attainment of performance targets related to one or more performance goals
selected by the Committee including from among the goals specified below:


(a) earnings or book value per Share;


(b) net income;


(c) return on equity, assets, capital, capital employed or investment, including
after excluding the effects of intangible assets;


(d) earnings before interest, taxes, depreciation and/or amortization;


(e) operating income or profit;


(f) operating efficiencies;


(g) asset quality ratios such as the ratio of criticized/classified assets to
capital, the ratio of classified assets to capital and the allowance for loan
losses, the ratio of nonperforming loans and/or past due loans greater than 90
days and non-accrual loans to total loans, the ratio of non-accrual loans to
total loans, the ratio of net charge-offs to average loans, the ratio of
non-performing assets to total loans plus other real estate owned or the ratio
of nonperforming





--------------------------------------------------------------------------------





assets and potential problem loans to Tier 1 risk-based capital plus the
allowance for loan losses, or other similar asset quality measures;


(h) allowance for loan losses;


(i) net interest income, net interest spread, net interest margin, after tax
operating income and after tax operating income before preferred stock
dividends;


(j) cash flow(s);


(k) total revenues or revenues per employee or per share of capital stock;


(l) stock price or total shareholder return;


(m) growth in deposits;


(n) dividends; or


(o) strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, soundness targets, business expansion goals and
goals relating to acquisitions or divestitures; or any combination thereof. Each
goal may be expressed on an absolute and/or relative basis, may be based on or
otherwise employ comparisons based on internal targets, the past performance of
the Company or any Subsidiary, Affiliates operating unit or division of the
Company and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders' equity and/or Shares outstanding, or to assets or net
assets. The Committee may provide for the exclusion of charges or revenue
related to events or occurrences which the Committee determines should
appropriately be excluded, including (a) restructurings, mergers and
acquisitions, discontinued operations, extraordinary items, and other unusual or
non-recurring charges, (b) events either not directly related to the operations
of the Company or not within the reasonable control of the Company’s management,
(c) the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles, or (d) such other similar matters as
may be determined by the Committee. The Committee may, at its discretion, waive
all or any part of the restrictions applicable to any or all outstanding
Performance Awards, including Performance Share Awards and Performance Unit
Awards.


SECTION 12. TERMINATION OF EMPLOYMENT


The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Termination of Service, and may
provide such terms and conditions in the Award Agreement or in such rules and
regulations as it may prescribe.


SECTION 13. CHANGE IN CONTROL


Upon a Change in Control (but only if and to the extent so determined by the
Committee at or after grant (subject to any right of approval expressly reserved
by the Committee at the time of such determination)), all outstanding Awards
shall vest, become immediately exercisable or payable or have all restrictions
lifted.


SECTION 14. AMENDMENT AND TERMINATION; RECOUPMENT


14.1     Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement for which or with which the Board
deems it necessary or desirable to comply.


14.2     Amendments to Awards. Subject to the restrictions of Sections 3.1 and
6.2, the Committee may waive any conditions or rights under, amend any terms of
or alter, suspend, discontinue, cancel or terminate, any Award theretofore
granted, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would adversely affect the rights of any Participant or any holder of any
Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder.







--------------------------------------------------------------------------------





14.3     Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4.2 hereof) affecting the Company, any Subsidiary or
Affiliate, or the financial statements of the Company or any Subsidiary or
Affiliate, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.


14.4     Recoupment of Awards. Any Award granted pursuant to this Plan shall be
subject to mandatory recoupment by the Participant to the Company (i) to the
extent set forth in any Award Agreement or (ii) to the extent that such
Participant is, or in the future becomes, subject to (a) any “clawback” or
recoupment policy adopted by the Company or any Affiliate thereof to comply with
the requirements of any applicable laws, rules or regulations, including
pursuant to final rules adopted by the SEC pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or otherwise, or (b) any applicable
laws which impose mandatory recoupment, under circumstances set forth in such
applicable laws, including the Sarbanes-Oxley Act of 2002.


SECTION 15. GENERAL PROVISIONS


15.1     Limited Transferability of Awards. Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except (i) by will or the
laws of descent and distribution, (ii) to a Permitted Transferee and/or (iii) as
may be provided by the Committee in its discretion, at or after grant, in the
Award Agreement; provided, however, that an Incentive Stock Option shall not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant except by will or the laws of descent and
distribution. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. A Permitted Transferee
may not transfer an Award other than by will or the laws of descent and
distribution. For purposes of this Plan, "Permitted Transferee" means the
Participant's Immediate Family, a Permitted Trust or a partnership (or other
entity) of which the Participant's Immediate Family constitute substantially all
of the partners or members, other than charitable and other organizations
described in Section 501(c)(3) of the Code. For purposes of this Plan,
"Immediate Family" means the Participant's children and grandchildren, including
adopted children and grandchildren, stepchildren, parents, stepparents,
grandparents, spouse, siblings (including half brothers and sisters),
father-in-law, mother-in-law, daughters-in-law and sons-in-law.


For purposes of this Plan, a "Permitted Trust" means a trust solely for the
benefit of the Participant, the Participant's Immediate Family or one or more
charitable or other organizations described in Section 501(c)(3) of the Code.


15.2     Dividend Equivalents. In the sole and complete discretion of the
Committee, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
current or deferred basis. All dividend or dividend equivalents which are not
paid currently may, at the Committee’s discretion, be placed into escrow, with
or without interest, accrue interest, be reinvested into additional Shares, or
in the case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award; provided, that no dividends or dividend equivalents shall be paid
with respect to Options or SARs except in connection with an adjustment pursuant
to Section 4.2 hereof. The total number of Shares available for grant under
Section 4 shall not be reduced to reflect any dividends or dividend equivalents
that are reinvested into additional Shares or credited as Performance Awards.


15.3     No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.


15.4     Share Certificates. All certificates for Shares or other securities of
the Company or any Subsidiary or Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.







--------------------------------------------------------------------------------





15.5     Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other taxes in respect of an Award, its exercise, or any payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. Taxes, if withheld, will be withheld at no more than the
maximum statutory rate or such other rate as would be required to avoid adverse
accounting treatment to the Company. The Committee may provide for additional
cash payments to holders of Options to defray or offset any tax arising from the
grant, vesting, exercise or payment of any Award.


15.6     Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail.


15.7     No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, SARs, Restricted Shares, Restricted Share
Units, Performance Shares, Performance Units, Other Stock-Based Awards or other
types of Awards provided for hereunder.


15.8     No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.


15.9     Compliance with Section 409A of the Code. Notwithstanding any other
provisions of the Plan or any Award Agreements thereunder, it is intended that
the provisions of the Plan and such Award Agreements comply with Section 409A of
the Code, and that no Award shall be granted, deferred, accelerated, extended,
paid out or modified under this Plan, or any Award Agreement interpreted, in a
manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant. Any provision of this Plan that
would cause the grant of an Award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under Section
409A of the Code. In the event that it is reasonably determined by the Board or
Committee that, as a result of Section 409A of the Code, payments in respect of
any Award under the Plan may not be made at the time contemplated by the terms
of the Plan or the relevant Award agreement, as the case may be, without causing
the Participant holding such Award to be subject to taxation under Section 409A
of the Code, the Company will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code; which, if the Participant is a “specified employee” within the meaning of
the Section 409A, shall be the first day following the six-month period
beginning on the date of Participant’s Termination of Service. Unless otherwise
provided in an Award Agreement or other document governing the issuance of such
Award, payment of any Performance Award intended to qualify as a “short term
deferral” within the meaning of Section 1.409A-1(b)(4)(i) of the U.S. Treasury
Regulations shall be made between the first day following the close of the
applicable Performance Period and the last day of the “applicable 2 ½ month
period” as defined therein. Notwithstanding the foregoing, each Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on him or her, or in respect of any payment or benefit
delivered in connection with the Plan (including any taxes and penalties under
Section 409A of the Code), and the Company shall not have any obligation to
indemnify or otherwise hold any Participant harmless from any or all such taxes
or penalties.


15.10     No Rights as Shareholder. Subject to the provisions of the Plan and
the applicable Award Agreement, no Participant or holder or beneficiary of any
Award shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a shareholder in
respect of such Restricted Shares.


15.11     Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.


15.12     Severability. If any provision of the Plan or any Award is, or
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws,





--------------------------------------------------------------------------------





or if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.


15.13     Other Laws. The Committee may refuse to issue or transfer any Shares
or other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.


15.14     No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.


15.15     No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional Shares or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.


15.16     Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


SECTION 16. TERM OF THE PLAN


16.1     Effective Date. The Plan shall be effective as of April 17, 2018
provided it has been approved by the Board and by the Company's shareholders.


16.2    Expiration Date. No new Awards shall be granted under the Plan after
April 17, 2028. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted hereunder may, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under any such
Award shall, continue after April 17, 2028.


PINNACLE FINANCIAL PARTNERS, INC.


By: /s/ M. Terry Turner            
Name: M. Terry Turner
Title: President and Chief Executive Officer







